 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.
 
Void after
 
________, 2017
 
JOHN PAPPAJOHN
 
WARRANT TO PURCHASE SHARES
 
This Warrant is issued to Mr. John Pappajohn (“Investor”) by CNS Response, Inc.,
a Delaware corporation (the “Company”), pursuant to the terms of that certain
Bridge Note and Warrant Purchase Agreement (the “Agreement”), dated June 3,
2010.  All capitalized terms not defined in this Warrant shall have the meaning
ascribed to them in the Agreement.
 
1.           Purchase of Shares.  Subject to the terms and conditions
hereinafter set forth and set forth in the Agreement, the holder of this Warrant
is entitled, upon surrender of this Warrant at the principal office of the
Company (or at such other place as the Company shall notify the holder hereof in
writing), to purchase from the Company up to 250,000 fully paid and
nonassessable Shares (as defined below) at the Exercise Price (as defined
below).
 
2.           Definitions.
 
(a)           Exercise Price.  The exercise price for the Shares initially shall
be $FMV per share (such price, as adjusted from time to time, is herein referred
to as the “Exercise Price”).
 
(b)           Exercise Period.  This Warrant shall be exercisable, in whole or
in part, during the term commencing on the date hereof and ending on the
expiration of this Warrant pursuant to Section 14 hereof.
 
(c)           The Shares.  The term “Shares” shall mean shares of the Company’s
common stock, par value $0.001 per share.
 
3.           Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with the terms hereof, the holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:
 
(i)          the surrender of the Warrant, together with a notice of exercise in
substantially the form attached hereto as Exhibit A to the Secretary of the
Company at its principal offices; and

 
 

--------------------------------------------------------------------------------

 
 
(ii)         the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased, either in cash (through
a check payable to the Company or by wire transfer to an account designated by
the Company) or as provided in Section 4 below.
 
4.           Net Exercise.   In lieu of making a cash payment upon the exercise
of this Warrant, the holder of this Warrant may, at such holder’s option. elect
to receive shares equal to the value of this Warrant (or the portion thereof
being exercised) by surrender of this Warrant at the principal office of the
Company together with notice of such election, in which event the Company shall
issue to the holder hereof a number of Shares computed using the following
formula:
 
                        Y (A - B)
X =                  A
 
Where
 
 
X —
The number of Shares to be issued to the holder of this Warrant.

 
 
Y —
The number of Shares purchasable under this Warrant.

 
 
A —
The fair market value of one Share.

 
 
B —
The Exercise Price (as adjusted to the date of such calculations).

 
For purposes of this Section 4, the fair market value of a Share shall mean the
closing price of the Shares quoted in the over-the-counter market or any
exchange on which the Shares are listed, whichever is applicable, as published
in The Wall Street Journal on the date of determination of fair market
value.  If the Shares are not traded on the over-the-counter market or on an
exchange, the fair market value shall be the price per Share that the Company
could obtain from a willing buyer for Shares sold by the Company from authorized
but unissued Shares, as such prices shall be determined in good faith by the
Company’s Board of Directors.
 
5.           Certificates for Shares.  Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of Shares so
purchased shall be issued as soon as practicable thereafter, and in any event
within thirty (30) days of the delivery of the subscription notice.
 
6.           Issuance of Shares.  The Company covenants that the Shares, when
issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens, and charges
with respect to the issuance thereof.
 
7.           Adjustment of Exercise Price and Number of Shares.  The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
 
(a)           Subdivisions, Combinations and Other Issuances.  If the Company
shall at any time prior to the expiration of this Warrant subdivide the Shares,
by split-up or otherwise, or combine its Shares, or issue additional shares of
its Shares as a dividend, the number of Shares issuable on the exercise of this
Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 7(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Reclassification, Reorganization and Consolidation.  In case of
any reclassification, capital reorganization, or change in the capital stock of
the Company (other than as a result of a subdivision, combination, or stock
dividend provided for in Section 7(a) above), then the Company shall make
appropriate provision so that the holder of this Warrant shall have the right at
any time prior to the expiration of this Warrant to purchase, at a total price
equal to that payable upon the exercise of this Warrant, the kind and amount of
shares of stock and other securities and property receivable in connection with
such reclassification, reorganization, or change by a holder of the same number
of Shares as were purchasable by the holder of this Warrant immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
of this Warrant so that the provisions hereof, including Sections 7(a), shall
thereafter be applicable with respect to any shares of stock or other securities
and property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the purchase price per share payable hereunder, provided the
aggregate purchase price shall remain the same.
 
(c)           Ratchet. In the event the Company shall issue Shares, or
securities convertible, exchangeable or exercisable into Shares (excluding in
each case shares issued (i) in any of the transactions described in Subsections
(a) and (b) above, (ii) upon exercise of options granted to the Company’s
employees, directors, consultants or officers under a plan or plans or
individual compensation arrangements adopted by the Company’s Board of
Directors, if such shares would otherwise be included in this Subsection (c),
(iii) upon conversion of shares or exercise of options and warrants outstanding
as of the date hereof, or (iv) to shareholders of any Company which merges into
the Company in proportion to their stock holdings of such Company immediately
prior to such merger, upon such merger), for consideration per share, exercise
price per share, conversion price per share or exchange price per share (as the
case may be)(“Offering Price”) less than the then applicable Exercise Price, the
Exercise Price shall be adjusted immediately thereafter so that it shall equal
such Offering Price.  Such adjustment shall be made successively whenever any
such issuance is made.
 
(d)           Notice of Adjustment.  When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of the Warrant, or in
the Exercise Price, the Company shall promptly notify the holder of such event
and of the number of Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.
 
8.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.
 
9.           Representations of the Company.  The Company represents and
warrants to Holder that the representations and warranties made by the Company
in Section 2 of the Agreement are true, correct and complete as of the date
hereof. In addition, the Company represents that the Shares necessary for a cash
exercise of this Warrant are duly reserved.
 
10.         Representations and Warranties by the Holder.  The Holder represents
and warrants to the Company that the representations and warranties made by the
Holder in Section 3 of the Agreement are true, correct and complete as of the
date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
11.        Restrictive Legend.
 
  The Shares (unless registered under the Securities Act of 1933, as amended
(the "Act")) shall be stamped or imprinted with a legend in substantially the
following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND
RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.
 
THE SALE OF SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102 OR 25105
OF THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS
AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED UNLESS
THE SALE IS SO EXEMPT.
 
12.         Warrants Transferable.  Subject to compliance with the terms and
conditions of this Section 12, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the holder hereof (except
for transfer taxes), upon surrender of this Warrant properly endorsed or
accompanied by written instructions of transfer.  With respect to any offer,
sale or other disposition of this Warrant or any Shares acquired pursuant to the
exercise of this Warrant prior to registration of such Warrant or Shares, the
holder hereof agrees to give written notice to the Company prior thereto,
describing briefly the manner thereof, together with a written opinion of such
holder's counsel, or other evidence, if requested by the Company, to the effect
that such offer, sale or other disposition may be effected without registration
or qualification (under the Act as then in effect or any federal or state
securities law then in effect) of this Warrant or the Shares and indicating
whether or not under the Act certificates for this Warrant or the Shares to be
sold or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such
law.  Upon receiving such written notice and reasonably satisfactory opinion or
other evidence, if so requested, the Company, as promptly as practicable, shall
notify such holder that such holder may sell or otherwise dispose of this
Warrant or such Shares, all in accordance with the terms of the notice delivered
to the Company.  If a determination has been made pursuant to this Section 12
that the opinion of counsel for the holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the holder promptly
with details thereof after such determination has been made.  Each certificate
representing this Warrant or the Shares transferred in accordance with this
Section 12 shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless in the
aforesaid opinion of counsel for the holder, such legend is not required in
order to ensure compliance with such laws.  The Company may issue stop transfer
instructions to its transfer agent in connection with such
restrictions.   Notwithstanding the foregoing, Holder may assign this Warrant or
the Shares into which such Warrant may be converted to an affiliated entity
without the prior written consent of the Company so long as such assignment
complies with applicable law.

 
 

--------------------------------------------------------------------------------

 
 
13.         Rights of Stockholders.  No holder of this Warrant shall be
entitled, as a Warrant holder, to vote or receive dividends or be deemed the
holder of the Shares or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have become deliverable, as provided herein.
 
14.         Notices.  All notices and other communications given or made
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, with a copy
to be sent by United States first class mail, postage prepaid, (c) five (5) days
after being sent by registered or certified mail, return receipt required,
postage prepaid, or (d) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the respective parties at their
address or fax number as set forth on the signature page to the Agreement or to
such electronic mail address, facsimile number or address as subsequently
modified by written notice given in according with this Section 14.
 
15.         Governing Law.  This Warrant and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
16.         Rights and Obligations Survive Exercise of Warrant.  Unless
otherwise provided herein, the rights and obligations of the Company, of the
holder of this Warrant and of the holder of the Shares issued upon exercise of
this Warrant, shall survive the exercise of this Warrant.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
 
Issued this ___ day of _____, 2010.


CNS RESPONSE, INC.
   
By:
 
Name:  George Carpenter
Its:  Chief Executive Officer



Address:  
85 Enterprise, Suite 410
 
Aliso Vejo, CA 92626

 
Accepted and agreed:



   
Mr. John Pappajohn
 



Address:  
666 Walnut Street
 
Suite 2116
 
Des Moines, IA 50309


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF EXERCISE


TO:
CNS Response, Inc.
         
Attention: Chief Executive Officer

 
1.           The undersigned hereby elects to purchase __________ Shares of
_____________ pursuant to the terms of the attached Warrant.
 
2.           Method of Exercise (Please initial the applicable blank):
 
 
___
The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 
 
___
The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 4 of the Warrant.

 
3.           Please issue a certificate or certificates representing said Shares
in the name of the undersigned or in such other name as is specified below:



 
(Name)
     
(Address)

 
4.           The undersigned hereby represents and warrants that the aforesaid
Shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares and all representations and warranties of the undersigned set forth
in Section 10 of the attached Warrant are true and correct as of the date
hereof.



    
 
   
(Signature)
   
  
   
(Name)
      
 
(Date)
 
(Title)


 
 

--------------------------------------------------------------------------------

 
 
FORM OF TRANSFER
(To be signed only upon transfer of Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________the right represented by the attached Warrant to purchase
____________ shares of  ________________________ of CNS Response, Inc. to which
the attached Warrant relates, and appoints ______________ Attorney to transfer
such right on the books of __________, with full power of substitution in the
premises.


Dated:
 




   
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
   
Address:  
         



Signed in the presence of:
         


 
 

--------------------------------------------------------------------------------

 